Citation Nr: 0018090	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  95-03 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the appellant is the surviving spouse of the veteran 
for purposes of dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Kevin M. Lynch, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant, J.J. and A.M.


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946, and from April 1947 to October 1957.  He died 
in November 1992.

This is an appeal from a March 1994 decision by the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO) which held that the appellant could not be recognized as 
the veteran's surviving spouse for purposes of entitlement to 
DIC benefits under 38 U.S.C.A. § 1318.  The RO in Milwaukee, 
Wisconsin, has had jurisdiction over this case since December 
1994.  In February 1997, the Board denied the appellant's 
claim seeking recognition as the veteran's surviving spouse 
for purposes of Section 1318 DIC benefits.  She appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (the Court).  In August 1999, counsel for the 
appellant and VA filed a joint motion to vacate and remand 
the Board's decision of February 1997.  The motion was 
granted by Order of the Court dated in August 1999, and the 
case was remanded for further readjudication and disposition 
in accordance with the Court's order.

Upon return of the claims folder to the Board, the appellant 
was notified of her right to submit additional argument 
and/or evidence prior to further disposition of the appeal by 
the Board.  Thereafter, the record reflects that an affidavit 
signed by the appellant on May 8, 2000, was received by the 
Board with additional argument from her attorney-
representative.  Accordingly, the case is ready for 
disposition in accord with the Court-adopted Joint Motion for 
Remand.

FINDINGS OF FACT

1.  The veteran and the appellant were married by ceremony in 
May 1970, in the state of Illinois.  However, their marriage 
was officially terminated by divorce in January 1975.

2.  The appellant and the veteran were officially remarried 
by ceremony just nine days prior to his death on November [redacted], 
1992, but the record reflects that they lived together and 
held themselves out to the community as husband and wife for 
at least six years prior to his death.

3.  The appellant was not aware of a legal impediment to her 
marital arrangement with the veteran at any time prior to his 
death.

4.  The appellant's common-law marriage to the veteran is 
invalid under Illinois law; however, her marriage is deemed 
to be valid for purposes of entitlement to DIC benefits under 
applicable law and regulations.


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for Section 1318 DIC benefits 
purposes have been met.  38 U.S.C.A. §§ 101(3), 103(c), 5107 
(West 1991); 38 C.F.R. §§ 3.1(j), 3.50(b), 3.52, 3.205(c) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the appellant maintains, in essence, that she 
should be recognized as the veteran's surviving spouse for 
Section 1318 DIC benefits because even though she and the 
veteran were not officially remarried by ceremony following 
their January 1975 divorce until just nine days prior to his 
death on November [redacted], 1992, they lived together and held 
themselves out to the community as husband and wife for at 
least six years prior to his death.

As a result of the appeal to the Court, two pertinent issues 
are no longer in dispute: (1) the parties are in agreement 
that common-law marriage is not recognized in Illinois, and 
(2) 38 C.F.R. § 3.54(e) is not applicable to the appellant's 
claim in that a precedent opinion of VA's General Counsel, 
O.G.C. 1-62 (Jan. 17, 1962), essentially states that 
subsection (e) of 38 C.F.R. § 3.54 does not allow a claimant 
to tack on the duration of a previous marriage (in this case, 
the appellant's marriage to the veteran from May 1970 to 
January 1975) to an already existing marriage (their 
remarriage by ceremony on November 14, 1992, nine days prior 
to the veteran's death) to satisfy the one-year requirement 
under subsection (e).

Nevertheless, the appellant claims entitlement to the 
benefits sought on the basis of a "deemed valid" marriage 
under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 3.52.  The Court-
adopted Joint Motion for Remand orders the Board to 
adjudicate this case on the basis of whether her marriage to 
the veteran could be "deemed valid" as interpreted by the 
Court in Sandoval v. Brown, 7 Vet. App. 7 (1994) and Colon v. 
Brown, 9 Vet. App. 104 (1996).  In light of the appellant's 
affidavit of May 2000, the Board may proceed with a 
disposition of the case at this time.

Generally, to be entitled to VA death benefits as a 
"surviving spouse" of a veteran, a claimant must have been 
the veteran's spouse at the time of the veteran's death and 
have lived continuously with the veteran from the date of 
their marriage to the date of the veteran's death.  
38 U.S.C.A. § 101(3).  DIC under 38 U.S.C.A. § 1318 may be 
paid to a surviving spouse who is married to the veteran for 
one year or more prior to the veteran's death, or for any 
period of time if a child was born of the marriage, or was 
born to them before the marriage.  38 C.F.R. § 3.54(c)(2).
"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the 
rights to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. 
§ 3.1(j). "Surviving spouse" means a person of the opposite 
sex who is a widow or widower provided the marriage meets the 
requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(c).

The validity of a marriage is determined based upon the law 
of the jurisdiction where the parties resided at the time of 
the marriage or when the rights to benefits accrued.  38 
C.F.R. § 3.1(j); see Sanders v. Brown, 6 Vet. App. 17 (1993).  
A valid marriage may be established by various types of 
documentary evidence together with the claimant's certified 
statement concerning the date, place and circumstances of 
dissolution of any prior marriage, provided that such facts, 
if they were to be corroborated by the evidence, would 
warrant acceptance of the marriage as valid.  38 C.F.R. 
§ 3.205(a).

In jurisdictions where marriages other than by ceremony are 
recognized, the marriage may be established by the affidavits 
or certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as a result of the 
relationship. 38 C.F.R. § 3.205(a)(6).  This evidence should 
be supplemented by affidavits or certified statements from 
two or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as husband and wife, and whether they were 
generally accepted as such in the communities in which they 
lived.  Id.

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a), 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  38 C.F.R. § 3.205(b).

Where a surviving spouse has submitted proof of a marriage in 
accordance with the aforementioned and also meets the 
requirements of 38 C.F.R. § 3.52, the claimant's signed 
statement that he or she had no knowledge of an impediment to 
the marriage will be accepted, in the absence of information 
to the contrary, as proof of the marriage.  38 C.F.R. 
§ 3.205(c).

The aforementioned regulation, 38 C.F.R. § 3.52, provides 
criteria for establishing a valid marriage for VA purposes in 
cases where the marriage is not valid under state law.  
Specifically, where an attempted marriage of a claimant to 
the veteran was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed valid for VA purposes 
if: (a) The marriage occurred 1 year or more before the 
veteran died or existed for any period of time if a child was 
born of the purported marriage or was born to them before 
such marriage, and (b) The claimant entered into the marriage 
without knowledge of the impediment, and (c) The claimant 
cohabited with the veteran continuously from the date of 
marriage to the date of his or her death as outlined in [38 
C.F.R.] § 3.53, and (d) No claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.

38 C.F.R. § 3.53 provides that there must be continuous 
cohabitation from the date of marriage to the date of death 
of the veteran except where the evidence shows that any 
separation was due to the misconduct of, or procured by, the 
veteran without the fault of the surviving spouse.  The 
statement of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  38 C.F.R. § 3.53(b).  If the evidence 
establishes that the separation was by mutual consent and 
that the parties lived apart for purposes of convenience, 
health, businesses, or any other reason which did not show an 
intent on the part of the surviving spouse to desert the 
veteran, the continuity of the cohabitation will not be 
considered has having been broken.  Id.

In this case, the evidence establishes that the appellant and 
the veteran were ceremonially married in the state of 
Illinois in May 1970.  This marriage ended by divorce in 
January 1975.  Thereafter, however, the record on appeal 
reflects that the appellant and the veteran remarried in 
Illinois by official ceremony on November 14, 1992, just nine 
days prior to his death on November [redacted], 1992.  No 
children were born at any time from their relationship, either 
before or after the two ceremonial marriages.

Notwithstanding the above, there is a substantial body of 
evidence that supports the appellant's claim that they lived 
together for approximately five to six years before his death 
and that they held themselves out to the public as man and 
wife for many years prior to their second "official" 
marriage:  VA medical records dated in September 1987 and 
October 1992 which identified the appellant as the veteran's 
wife and beneficiary; a statement from Continental Bank which 
indicated that the appellant and the veteran jointly 
maintained a safe deposit box from May 1970 to August 1991; 
the veteran's death certificate which identified the 
appellant as his spouse with a joint address; and, no less 
than six close friends and relatives all of whom either 
testified on appeal and/or signed statements corroborating 
the appellant's claim that she and the veteran held 
themselves out to the public as man and wife for many years 
and that they lived together in the same capacity for 
approximately five to six years prior to his death in 
November 1992.  Moreover, the record reflects that the 
appellant had the same address as the veteran at the time of 
his death and that she paid for his funeral and burial 
expenses.  There is also no evidence that she married another 
man after their January 1975 divorce or that she ever changed 
her married name.

Additionally, the appellant has consistently maintained on 
appeal that she and the veteran considered themselves man and 
wife for many years prior to his death in that their union 
was never officially terminated in the eyes of their Church.  
Further, she has consistently maintained in many personal 
statements and in her testimony on appeal that they traveled 
together as man and wife and were considered as such by both 
families, especially by her adult children from another 
marriage whose own children treated the veteran in all 
respects as their grandfather.  She has also consistently 
maintained that they lived together for the last five or six 
years of his life, when his health took a turn for the worse, 
during which time she was forced to retire in order to take 
care of his personal needs and medical attention.

Finally, in her affidavit of May 2000, the appellant stated 
that she lived with the veteran as his wife for a period 
"well in excess of one year" prior to his death, and in all 
manner held herself out as his wife.  Further, she stated 
that at no time prior to his death was she aware that 
Illinois did not recognize common-law marriage, and that at 
no time prior to his death was she aware of any legal 
impediment to their marriage.

Evidence that is against this claim consists of three 
documents: an income-net worth statement signed by the 
veteran in September 1974 in which he stated that he was 
divorced; a VA progress note dated in August 1984 that 
indicated that the veteran lived alone, although he gave the 
appellant's telephone number for reference purposes; and the 
report of a VA housebound examination dated in March 1992 
which again indicated that the veteran was living alone, 
although he reported that the appellant stopped by daily to 
cook, clean and provide transportation.

Initially, as noted above, the appellant and the veteran were 
officially married less than one year when he died on 
November [redacted], 1992, and therefore, their ceremonial marriage 
of November 14, 1992, may not constitute a basis for 
entitlement to Section 1318 DIC benefits under the provisions 
of 38 C.F.R. § 3.54(c)(2).  Also, under the above-cited 
General Counsel opinion 1-62, 38 C.F.R. § 3.54(e) does not 
allow a claimant to tack on the duration of a previous 
marriage to an already existing marriage to satisfy the one-
year requirement under subsection (e).  Hence, their first 
marriage of 1970-75 does not provide a basis of entitlement 
to the benefits sought.  Further, although there is proof of 
a common-law marriage by cohabitation and reputation in their 
community in the intervening time between their ceremonial 
marriages, these types of marital unions are not recognized 
in the state of Illinois, and the appellant does not dispute 
this.

However, as reflected in the Court-adopted Joint Motion for 
Remand, "the analysis of this claim does not end at this 
point."  [page 5].  As stated above, the appellant contends 
that she should be recognized as the veteran's surviving 
spouse for VA purposes under the above-cited law and 
regulations governing "deemed valid" marriages.  As to the 
facts in this case, the Board finds that the appellant's 
marriage in common law to the veteran is valid under this 
regulation.  A clear preponderance of the evidence shows that 
they held themselves out to the public as man and wife for 
many years and that they lived together as such for several 
years prior to the veteran's death.  Further, it is apparent 
from the appellant's statements of record that she had no 
knowledge of a legal impediment to a valid marriage to the 
veteran when she entered into this living arrangement.  Cf. 
Colon, 9 Vet. App. 104 (1996); Sandoval, 7 Vet. App. 7 
(1994).  Her statements and sworn testimony, combined with 
the corroborating statements and testimony of close friends 
and relative, together with other documentary evidence such 
as the VA medical records, the statement from the bank 
regarding the safe deposit box, the funeral/burial expenses 
statements, and the veteran's death certificate now persuade 
the Board that the appellant and the veteran cohabited as 
husband and wife for a number of years prior to his death, as 
required by 38 C.F.R. § 3.52(c).  As noted above, there is 
scant evidence which is against this claim on these grounds.  
Two of the three documents pre-date the time the appellant 
and the veteran began living together as man and wife 
approximately five to six years before his death, rendering 
their negative value nugatory, and while the history reported 
by the veteran on the March 1992 VA housebound examination 
report tends to impeach her credibility as to when they began 
living together, the clear preponderance of the other 
evidence in support of her claim on this point outweighs the 
relative probative value of this document.  It should be 
noted that the veteran was very ill when he was examined in 
March 1992 and hence, his reported medical history given at 
that time, which is not supported by the rest of the 
evidence, impairs the value of his reported history for 
purposes of this claim.  For these reasons, the Board 
concludes that a "deemed valid" marriage has been 
established by the evidence of record and therefore, she has 
established status as a claimant, i.e., a surviving spouse, 
for the benefits sought on appeal.

Accordingly, the Board concludes that the appellant meets the 
legal criteria for recognition as the surviving spouse of the 
veteran for purposes of entitlement to DIC benefits under 38 
U.S.C.A. § 1318.


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of DIC benefits under 38 U.S.C.A. 
§ 1318 is granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

